DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed May 20, 2022. Claims 1-4, and 6-9 have been amended. Claim 5 has been canceled. Claims 1-3, and 7-11 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed May 20, 2022 with respect to the previous 35 U.S.C. 102 rejections have been fully considered. 
With respect to the previous rejection under 35 U.S.C. 102 of independent claim 1, Applicant argues the cited art of record, Hall et al., US 20180265076 A1, Mount et al., US 20170234722 A1, and Wu,  US 20190025844 A1, hereinafter referred, to as Hall, Mount, and Wu, respectively, fails to explicitly disclose all of the features of claim 1, as presently amended to incorporate subject matter from previously presented claims 5 and 7, specifically, determining a current position of an automated utility vehicle using at least one infrastructure sensor of a loading center.
Examiner respectfully disagrees. Wu discloses automatically navigating a vehicle at a weight station wherein the weigh station includes a base station and additional infrastructure sensors including a weighbridge sensor equipped with wireless communication means in order to facilitate automatic navigation (See at least ¶47). The combination of references fails to explicitly disclose the claimed communication from at least one infrastructure sensor, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hall, Mount, and Wu and include the feature of the current position is determined using at least one infrastructure sensor of the loading center because a current position of the vehicle and the scale are necessary inputs for achieving the automatic guidance of Wu. Specifically, the vehicle of Wu must have various position information provided to the vehicle in order for the vehicle to successfully automatically navigate a weigh station as contemplated by Wu. Additionally, both the vehicle and infrastructure, i.e. weighbridge, of Wu are equipped with means for wireless communication as is well-known and routine in the field of endeavor of automatic guidance of vehicles. Given the wirelessly equipped elements of Wu and the necessity of determining and communicating position to the automatic navigation of Wu, it would have been obvious to use an infrastructure as claimed because communicating position using the elements of Wu that are already capable of wireless communication involves routine skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 9, the recitation “controller” appears to be new matter as the claim term does not appear in Applicant’s original disclosure. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, US 20190025844 A1, in view of Hall et al., US 20180265076 A1, and in view of Mount et al., US 20170234722 A1, hereinafter referred, to as Wu, Hall, and Mount, respectively.
As to claim 1, Wu discloses a method for operating an automated utility vehicle, the method comprising:
determining a current position of the automated utility vehicle (Automatically drive vehicle to weigh position – See at least Abstract and Fig. 1; Examiner notes automatically driving a vehicle necessarily includes determining a current position in order to perform navigation.);
making the current position available to the automated utility vehicle as current position information (Automatically drive vehicle to weigh position – See at least Abstract and Fig. 1; Examiner notes automatically driving a vehicle necessarily includes determining a current position in order to perform navigation.);
determining a trajectory from the current position to a balance of the loading center, using the current position information (Automatically drive vehicle to weigh position – See at least Abstract and Fig. 1);
determining a stopping position on the balance at which the automated utility vehicle is arranged in an optimum fashion on the balance (Stop at weigh position – See at least Abstract and Fig. 1);
outputting control signals in order to move the automated utility vehicle from the current position to the stopping position, along the trajectory (Automatically drive vehicle to weigh position – See at least Abstract and Fig. 1).
determining, once the automated utility vehicle is moved to the stopping position on the balance, at least one of a current weight and a current load distribution of the automated utility vehicle, the at least one of the current weight and the current load distribution being determined using the balance of the loading center (Weigh vehicle using weighbridge sensor – See at least ¶39); and
making the at least one of the current weight and current load distribution available to the automated utility vehicle as current load information (Send weight information to vehicle – See at least ¶39).

Wu fails to explicitly disclose using the available current load information for situation-related adaptation of at least one of trajectory planning and trajectory control of the automated utility vehicle. However, Hall teaches using the available current load information for situation-related adaptation of at least one of trajectory planning and trajectory control of the automated utility vehicle (Autonomous control based on load information – See at least Fig. 7).
Wu discloses automatically operating a vehicle at a weigh station in order to weigh the vehicle. Hall teaches automated control of a vehicle based in part on a load stated of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu and include the feature of using the available current load information for situation-related adaptation of at least one of trajectory planning and trajectory control of the automated utility vehicle, as taught by Hall, to properly control a vehicle autonomously in consideration of vehicle weight.

The combination of Wu and Hall fails to explicitly disclose determining at least one of a current weight and a current load distribution after a change in a load state of the automated utility vehicle. However, Mount teaches determining at least one of a current weight and a current load distribution after a change in a load state of the automated utility vehicle (Determine load based on first loading condition of empty and second loading condition of fully loaded using in-ground scale – See at least ¶50).
Wu discloses automatically operating a vehicle at a weigh station in order to weigh the vehicle. Hall teaches automated control of a vehicle based in part on a load stated of the vehicle. Mount teaches using a balance to determine current load information and accounting for an empty load versus a fully loaded state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Hall and include the feature of determining at least one of a current weight and a current load distribution after a change in a load state of the automated utility vehicle, as taught by Mount, to improve vehicle load detection as is known in the art.

The combination of Wu, Hall, and Mount fails to explicitly disclose determining a current position of the automated utility vehicle using at least one infrastructure sensor of a loading center. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Hall, and Mount and include the feature of determining a current position of the automated utility vehicle using at least one infrastructure sensor of a loading center because a current position of the vehicle and the scale are necessary inputs for achieving the automatic guidance of Wu. Specifically, the vehicle of Wu must have various position information provided to the vehicle in order for the vehicle to successfully automatically navigate a weigh station as contemplated by Wu.
Additionally, both the vehicle and infrastructure, i.e. weighbridge, of Wu are equipped with means for wireless communication as is well-known and routine in the field of endeavor of automatic guidance of vehicles. Given the wirelessly equipped elements of Wu and the necessity of determining and communicating position to the automatic navigation of Wu, it would have been obvious to use an infrastructure as claimed because communicating position using the elements of Wu that are already capable of wireless communication involves routine skill in the art.

As to claim 4, the combination of Wu and Hall fails to explicitly disclose the current load information is determined within a scope of a loading process at the loading center. However, Mount teaches the current load information is determined within a scope of a loading process at the loading center (Determine load based on first loading condition of empty and second loading condition of fully loaded using in-ground scale – See at least ¶50).
Wu discloses automatically operating a vehicle at a weigh station in order to weigh the vehicle. Hall teaches automated control of a vehicle based in part on a load stated of the vehicle. Mount teaches using a balance to determine current load information and accounting for an empty load versus a fully loaded state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Hall and include the feature of the current load information is determined within a scope of a loading process at the loading center, as taught by Mount, to improve vehicle load detection as is known in the art.

As to claim 6, the combination of Wu and Hall fails to explicitly disclose determining the at least one of current weight and the current load distribution using the balance, which is segmented into a plurality of load receptors. However, Mount teaches determining the at least one of current weight and the current load distribution using the balance, which is segmented into a plurality of load receptors (Plurality of portions of scale – See at least ¶34 and Fig. 1).
Wu discloses automatically operating a vehicle at a weigh station in order to weigh the vehicle. Hall teaches automated control of a vehicle based in part on a load stated of the vehicle. Mount teaches using a balance to determine current load information and accounting for an empty load versus a fully loaded state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Hall and include the feature of determining the at least one of current weight and the current load distribution using the balance, which is segmented into a plurality of load receptors, as taught by Mount, to improve vehicle load detection as is known in the art.

The combination of Wu, Hall, and Mount fails to explicitly disclose at least one of a length of the balance and dimensions of individual load receptors of the plurality of load receptors are made available as balance information, and wherein the balance information is used to determine the stopping position of the automated utility vehicle on the balance in such a way that each axle of the automated utility vehicle comes to rest on a respective individual load receptor of the balance. However, Wu teaches determining an appropriate stop position for weighing a vehicle (See at least Abstract of Wu). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hall and Mount include the feature of at least one of a length of the balance and dimensions of individual load receptors of the plurality of load receptors are made available as balance information, and wherein the balance information is used to determine the stopping position of the automated utility vehicle on the balance in such a way that each axle of the automated utility vehicle comes to rest on a respective individual load receptor of the balance because Mount teaches a scale/balance comprising a plurality of subcomponents wherein a vehicle must be aligned with the plurality of subcomponents in order to operate (See at least Fig. 1) and Wu teaches automatically guiding a vehicle for weighing with respect to a balance/scale.

As to claim 7, the combination of Wu, Hall, and Mount fails to explicitly disclose a current length of the automated utility vehicle is determined using the at least one infrastructure sensor of the loading center and is made available as the current position information to the automated utility vehicle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Hall, and Mount and include the feature of a current length of the automated utility vehicle is determined using the at least one infrastructure sensor of the loading center and is made available as the current position information to the automated utility vehicle because a current position of the vehicle and the scale are necessary inputs for achieving the automatic guidance of Wu and the use of an infrastructure sensor as claimed involves routine skill in the art and is obvious under 35 U.S.C. 103 as discussed above with respect to independent claim 1.

As to claim 8, Wu discloses the determination of the at least one of the current weight and the current load distribution takes place in a plurality of sub-steps in that control signals are output which control the movement of the automated utility vehicle onto the balance in such a way that [the vehicle] comes to a standstill separately and successively on the balance (Automatically drive vehicle to weigh position including plurality of sub-steps, i.e. driving to weighbridge, performing weight detection, communicating weight, etc. – See at least Abstract and Fig. 1).
Wu fails to explicitly disclose the automated utility vehicle is embodied as a tractor-trailer combination composed of a tractor machine and at least one trailer. However, Hall teaches the automated utility vehicle is embodied as a tractor-trailer combination composed of a tractor machine and at least one trailer (Tractor and trailer arrangement – See at least Fig. 2).
Wu discloses automatically operating a vehicle at a weigh station in order to weigh the vehicle. Hall teaches automated control of a vehicle based in part on a load stated of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu and include the feature of the automated utility vehicle is embodied as a tractor-trailer combination composed of a tractor machine and at least one trailer, as taught by Hall, because tractor-trailer combinations as taught by Hall are common vehicle types that commonly perform weigh-ins at weigh stations as contemplated by Wu.

As to claim 9, Wu discloses a controller for controlling the automated utility vehicle or a loading center is configured to carry out the method (Vehicle controller – See at least ¶36).

As to claim 10, Wu discloses a computer program includes commands which, when the computer program is run by a computer, cause the computer to carry out the method (Controller etc.  – See at least ¶36).

As to claim 11, Wu discloses the computer program is stored on a machine-readable storage medium (Computer storage medium etc.  – See at least ¶127).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, US 20190025844 A1, in view of Hall et al., US 20180265076 A1, and in view of Mount et al., US 20170234722 A1 as applied to claim 1 above, and further in view of Bedegi et al., US 20180170394 A1, hereinafter referred to as Wu, Hall, Mount, and Bedegi, respectively.
Wu fails to explicitly disclose parameterizing at least one method for the at least one of the trajectory planning and the trajectory control of the automated utility vehicle based on the current load information, in order to optimize at least one driving maneuver of the automated utility vehicle in accordance with the current load information. However, Hall teaches parameterizing at least one method for trajectory planning and/or trajectory control of the automated utility vehicle based on the current load information, in order to optimize at least one driving maneuver of the automated utility vehicle in accordance with the current load information (Autonomous control based on load information – See at least Fig. 7).
Wu discloses automatically operating a vehicle at a weigh station in order to weigh the vehicle. Hall teaches automated control of a vehicle based in part on a load stated of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and include the feature of parameterizing at least one method for trajectory planning and/or trajectory control of the automated utility vehicle based on the current load information, in order to optimize at least one driving maneuver of the automated utility vehicle in accordance with the current load information, as taught by Hall, to appropriately control autonomous operation of a vehicle.

The combination of Wu, Hall, and Mount fails to explicitly disclose a traffic situation lying ahead. However, Bedegi teaches optimizing at least one driving maneuver in accordance with current load information and a traffic situation lying ahead (Consideration of traffic in determining control – See at least ¶19).
Wu discloses automatically operating a vehicle at a weigh station in order to weigh the vehicle. Hall teaches automated control of a vehicle based in part on a load stated of the vehicle. Mount teaches using a balance to determine current load information and accounting for an empty load versus a fully loaded state. Bedegi teaches automated control of a vehicle based in part on a load state of the vehicle and in part on present traffic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Hall, and Mount and include the feature of a traffic situation lying ahead, as taught by Bedegi, to account for additional factors that affect autonomous control.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, US 20190025844 A1, in view of Hall et al., US 20180265076 A1, and in view of Mount et al., US 20170234722 A1 as applied to claim 1 above, and further in view of Sigmar, US 20180251123 A1, hereinafter referred to as Wu, Hall, Mount, and Sigmar, respectively.
The combination of Wu, Hall, and Mount fails to explicitly disclose using the current load information to at least one of calibrate and to verify at least one of (i) spring travel, adjustable in accordance with a load, of at least one wheel suspension element of the automated utility vehicle and (ii) an electronic ride level control system of the automated utility vehicle. However, Sigmar teaches using the current load information to at least one of calibrate and to verify at least one of (i) spring travel, adjustable in accordance with a load, of at least one wheel suspension element of the automated utility vehicle and (ii) an electronic ride level control system of the automated utility vehicle (Adapt suspension according to load – See at least ¶51).
Hall discloses automated control of a vehicle based in part on a load stated of the vehicle. Wu discloses automatically operating a vehicle at a weigh station in order to weigh the vehicle. Hall teaches automated control of a vehicle based in part on a load stated of the vehicle. Mount teaches using a balance to determine current load information and accounting for an empty load versus a fully loaded state. Sigmar teaches adapting a suspension of a vehicle based in part on a load state of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Hall, and Mount and include the feature of using the current load information to at least one of calibrate and to verify at least one of (i) spring travel, adjustable in accordance with a load, of at least one wheel suspension element of the automated utility vehicle and (ii) an electronic ride level control system of the automated utility vehicle, as taught by Sigmar, to particularize suspension control based on load as is known in the art.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668